                    EXHIBIT A




{02127379.1 }
    Case 3:20-cv-00641 Document 60-1 Filed 08/25/21 Page 1 of 5 PageID #: 807
Pillsbury Winthrop Shaw Pittman LLP
600 Brickell Avenue Suite 3100 I| Miami, FL 33131 I| tel 786.913.4900 I| fax 786.913.4901



                                                                                              Jennifer  G. Altman
                                                                                              Jennifer G.  Altman
                                                                                             tel: +1.786.913.4880
                                                                                             tel: +1.786.913.4880
                                                                               jennifer.altman@pillsburylaw.com
                                                                               jermifer.altman@pillsburylaw.com




June 22, 2021
June 22, 2021

Via Email
Via       (josefsberg@hotellaywers.com) and
    Email (josefsberg@hotellaywers.com) and U.S. Mail
                                            U.S. Mail

John
John Josefsberg
     Josefsberg
Rudner Law
Rudner       Offices
        Law Offices
12740 Hillcrest
12740  Hillcrest Road,
                 Road, Suite 240
                       Suite 240
Dallas, TX
Dallas, TX 75230
            75230

         RE: The
         RE:     Lampo Group
             The Lampo       d/b/a Ramsey
                       Group d/b/a Ramsey Solutions
                                          Solutions v. Marriott Hotel
                                                    v. Marriott Hotel Services,
                                                                      Services, Inc.
                                                                                Inc.

Dear John,
Dear John,

Hope you
Hope   you are
           are well.
               well. This
                      This letter  will serve
                            letter will serve as
                                              as Ramsey
                                                 Ramsey Solutions’    attempt to
                                                           Solutions' attempt  to meet
                                                                                   meet and
                                                                                         and confer
                                                                                              confer
regarding Marriott
regarding Marriott Hotel
                   Hotel Services, Inc.’s ("Marriott")
                         Services, Inc.'s (“Marriott”) responses and objections
                                                       responses and objections to
                                                                                to the
                                                                                   the First
                                                                                       First Request
                                                                                             Request
for Production (the
for Production (the "Requests"
                    “Requests” or
                                or "Discovery").
                                   “Discovery”).

First, with
First, with respect   to Marriott's
             respect to  Marriott’s Preliminary
                                        Preliminary Statement,      Marriott states
                                                      Statement, Marriott     states that
                                                                                      that documents
                                                                                            documents may  may have
                                                                                                                 have
been   destroyed  “due  to and   consistent    with Marriott’s   document    retention   policy,
been destroyed "due to and consistent with Marriott's document retention policy, which has been    which    has  been
configured to
configured    to automatically
                 automatically purge
                                   purge all
                                           all messages
                                               messages located
                                                           located inin Outlook
                                                                        Outlook inboxes,
                                                                                   inboxes, drafts,      sent items,
                                                                                                drafts, sent   items,
deleted, notes
deleted,         and junk
          notes and   junk older
                            older than
                                    than one
                                          one year."
                                               year.” AsAs the
                                                            the Requests
                                                                Requests make
                                                                            make clear,
                                                                                   clear, toto the
                                                                                               the extent
                                                                                                    extent that
                                                                                                             that any
                                                                                                                  any
responsive documents
responsive   documents were
                          were destroyed
                                  destroyed or or are
                                                  are no
                                                      no longer
                                                          longer available,
                                                                   available, Marriott
                                                                               Marriott was
                                                                                          was and
                                                                                                and is   required to
                                                                                                     is required    to
specifically identify
specifically             any documents
               identify any    documents that that have
                                                   have been
                                                          been destroyed
                                                                 destroyed or or are
                                                                                  are otherwise
                                                                                       otherwise not not available.
                                                                                                           available.
Marriott has
Marriott   has not
                not provided
                    provided the
                               the identification
                                     identification of
                                                     of any
                                                        any documents
                                                              documents being
                                                                           being withheld
                                                                                   withheld because
                                                                                               because they
                                                                                                          they were
                                                                                                                 were
destroyed. Is
destroyed.    Is Marriott
                 Marriott aware
                           aware of of any
                                        any relevant
                                             relevant and
                                                       and responsive
                                                            responsive information
                                                                         information thatthat was
                                                                                               was destroyed?
                                                                                                     destroyed? If  If
so, Marriott
so, Marriott was
               was required
                    required to
                              to provide
                                 provide Ramsey
                                            Ramsey Solutions     with aa listing
                                                      Solutions with     listing of
                                                                                  of those
                                                                                     those documents.
                                                                                             documents. Further,
                                                                                                             Further,
regardless of
regardless   of Marriott's
                 Marriott’s retention
                             retention policy,
                                          policy, individuals
                                                  individuals frequently      maintain information
                                                                frequently maintain      information from from their
                                                                                                                 their
Outlook in
Outlook      other folders,
          in other           on their
                    folders, on  their hard
                                         hard drive
                                              drive and
                                                    and in   other places;
                                                         in other   places; the
                                                                            the same
                                                                                 same is   true of
                                                                                        is true  of Word
                                                                                                    Word or or Excel
                                                                                                                Excel
formatted documents.
formatted   documents. Please
                          Please confirm
                                   confirm whether
                                              whether Marriott
                                                       Marriott inquired    of the
                                                                  inquired of  the individuals
                                                                                    individuals that
                                                                                                  that it  identified
                                                                                                        it identified
in its
in       Rule 26
    its Rule    26 Disclosures
                     Disclosures to   to determine
                                          determine whether
                                                       whether they
                                                                  they had
                                                                         had retained
                                                                               retained relevant
                                                                                            relevant information
                                                                                                       information



www.pillsburylaw.com

    Case 3:20-cv-00641 Document 60-1 Filed 08/25/21 Page 2 of 5 PageID #: 808
John
John Josefsberg
     Josefsberg
Rudner Law
Rudner        Offices
         Law Offices
June 22, 2021
June 22,  2021
Page 22 of
Page    of 44


notwithstanding any
notwithstanding   any retention policy, whether
                      retention policy, whether in
                                                in hard
                                                   hard copy
                                                        copy or
                                                             or electronic
                                                                electronic format.  If Marriott
                                                                           format. If  Marriott has
                                                                                                has
not done so, it should do so immediately  and produce  any responsive
not done so, it should do so immediately and produce any responsive    information.
                                                                       information.

Second,   with regard
 Second, with          to the
                regard to the General  Objections, Marriott's
                              General Objections,   Marriott’s objection
                                                                objection number
                                                                           number 3  is unclear.
                                                                                   3 is unclear. Marriott
                                                                                                 Marriott
is required
is  required to
             to produce
                produce aa privilege
                            privilege log
                                      log and
                                          and the
                                              the same
                                                  same does
                                                         does not  violate the
                                                               not violate the work
                                                                                work product
                                                                                     product doctrine,
                                                                                             doctrine, so
                                                                                                       so
II am
   am unclear
       unclear as
               as to
                  to what
                     what Marriott's
                           Marriott’s objection
                                       objection is
                                                 is as
                                                    as stated.
                                                       stated. Please
                                                               Please clarify.
                                                                       clarify.

Third,    with regard
Third, with     regard to to the
                             the specific
                                  specific Requests,
                                            Requests, there
                                                         there are
                                                                 are numerous
                                                                       numerous objections
                                                                                       objections andand limitations
                                                                                                            limitations that
                                                                                                                          that are
                                                                                                                               are
unfounded. They
unfounded.       They areare separately
                              separately addressed
                                           addressed in in this
                                                           this section.
                                                                  section. With
                                                                              With regard
                                                                                       regard to to Request
                                                                                                    Request No. No. 1,
                                                                                                                     1, Marriott
                                                                                                                         Marriott
issues multiple
issues    multiple objections
                       objections to to producing
                                         producing documents
                                                      documents that    that itit identified
                                                                                  identified in   in its
                                                                                                      its Initial
                                                                                                          Initial Disclosures.
                                                                                                                   Disclosures.
Ignoring
Ignoring the the fact   that there
                 fact that    there is no legitimate
                                    is no               basis to
                                           legitimate basis     to object
                                                                     object toto documents
                                                                                  documents that   that Marriott
                                                                                                         Marriott "described"
                                                                                                                    “described”
in its
in its initial  disclosures, Marriott
       initial disclosures,      Marriott asserts
                                           asserts only
                                                    only boiler-plate
                                                          boiler-plate objections,
                                                                            objections, whichwhich are
                                                                                                     are legally
                                                                                                          legally insufficient.
                                                                                                                    insufficient.
By example,
By   example, Marriott
                  Marriott parks
                               parks its
                                      its generic
                                          generic "overbroad
                                                    “overbroad and   and unduly
                                                                           unduly burdensome",
                                                                                       burdensome”, but    but neither
                                                                                                                neither applies.
                                                                                                                          applies.
The    request is
The request       is not
                       not overbroad
                            overbroad as  as its
                                             its narrowly
                                                  narrowly tailored
                                                               tailored to  to those
                                                                                 those documents
                                                                                          documents that   that Marriott
                                                                                                                 Marriott itself
                                                                                                                            itself
identified as
identified    as relevant
                 relevant to to the
                                the matter;
                                    matter; it
                                             it likewise
                                                likewise cannot
                                                           cannot be  be unduly
                                                                          unduly burdensome
                                                                                      burdensome as    as Marriott
                                                                                                          Marriott referenced
                                                                                                                      referenced
them in
them    in its
           its Initial   Disclosures. As
               Initial Disclosures.      As aa result,
                                               result, Marriott
                                                        Marriott believed
                                                                      believed theythey were
                                                                                          were relevant
                                                                                                  relevant to to the
                                                                                                                 the issues
                                                                                                                     issues and,
                                                                                                                             and,
therefore, Marriott
therefore,    Marriott mustmust have
                                  have already
                                        already reviewed
                                                  reviewed and and identified
                                                                     identified them.them. ForFor this
                                                                                                    this reason,
                                                                                                         reason, there
                                                                                                                   there can
                                                                                                                           can be
                                                                                                                                be
no burden
no  burden on  on Marriott
                    Marriott to to produce
                                   produce thethe materials
                                                   materials it it already
                                                                    already identified.
                                                                                identified. Similarly,         there is
                                                                                                 Similarly, there      is nothing
                                                                                                                          nothing
vague nor
vague     nor ambiguous
                ambiguous about about the
                                        the request:
                                             request: it  it merely
                                                              merely seeksseeks the the documents
                                                                                          documents that  that Marriott
                                                                                                                 Marriott itself
                                                                                                                            itself
referenced in
referenced         its Initial
               in its           Disclosures. Marriott
                       Initial Disclosures.     Marriott cannot
                                                           cannot claim
                                                                      claim it it is  vague: it
                                                                                  is vague:         must merely
                                                                                                 it must   merely produce
                                                                                                                    produce thethe
documents it
documents         reviewed and
               it reviewed     and identified
                                    identified already.
                                                 already. To      the extent
                                                             To the    extent anyany of of the
                                                                                           the information
                                                                                                information is  is privileged—
                                                                                                                   privileged—
which is
which    is unlikely
            unlikely given
                        given that
                                that Marriott
                                     Marriott disclosed      them—it is
                                                disclosed them—it          is required
                                                                              required to   to list any withheld
                                                                                               list any  withheld documents
                                                                                                                     documents
on its
on  its privilege
         privilege log.     Has Marriott
                      log. Has    Marriott done
                                             done that?
                                                    that? ItIt is  unclear from
                                                               is unclear     from the the objection.
                                                                                            objection.

Marriott also
Marriott  also complains
               complains "that
                           “that the
                                  the parties
                                      parties should
                                               should agree
                                                       agree to
                                                             to an
                                                                an ESI  protocol, but
                                                                   ESI protocol,     but despite
                                                                                          despite efforts
                                                                                                  efforts on
                                                                                                          on the
                                                                                                             the
part of
part of Ramsey
        Ramsey Solutions
                  Solutions toto do
                                 do so,
                                     so, Marriott
                                         Marriott refused,    aside indicating
                                                    refused, aside  indicating that
                                                                                 that itit wanted
                                                                                           wanted to
                                                                                                   to adhere
                                                                                                      adhere to
                                                                                                              to
the local
the local practice.
          practice. Having
                     Having refused
                               refused to
                                        to even
                                           even discuss    an ESI
                                                  discuss an       protocol, Marriott
                                                              ESI protocol,   Marriott can can hardly
                                                                                               hardly be
                                                                                                       be heard
                                                                                                           heard
to complain
to complain after
              after the
                    the fact.
                        fact. Thus,    although Marriott
                                Thus, although    Marriott indicates
                                                            indicates it
                                                                       it is
                                                                          is producing
                                                                             producing somesome documents,
                                                                                                 documents, it it
then states
then  states that
               that it
                     it is
                        is not
                            not producing
                                   producing "those
                                                 “those that
                                                          that necessitate
                                                                necessitate an an ESIESI or or Confidentiality
                                                                                                Confidentiality
Agreement/Protective Order."
Agreement/Protective     Order.” This
                                    This objection
                                         objection isis without
                                                        without merit.
                                                                merit. There
                                                                        There isis aa protective
                                                                                      protective order
                                                                                                 order in
                                                                                                        in place
                                                                                                           place
and  Marriott refused  an ESI   protocol.  If any documents    are being  withheld,    they  must
and Marriott refused an ESI protocol. If any documents are being withheld, they must be produced. be produced.

Marriott refused
Marriott   refused to to produce
                          produce documents
                                    documents in   in response
                                                       response to  to Request
                                                                        Request No.No. 2,2, which
                                                                                            which seeks
                                                                                                     seeks documents
                                                                                                             documents
evidencing any
evidencing     any payments
                    payments received
                                 received for
                                            for any
                                                 any insurer
                                                        insurer for
                                                                  for losses
                                                                       losses incurred
                                                                               incurred duedue to
                                                                                                to COVID
                                                                                                    COVID including
                                                                                                               including
business losses.
business  losses. Aside
                     Aside form
                             form incorporating
                                   incorporating its      garden variety
                                                     its garden    variety objections
                                                                            objections inin Request
                                                                                            Request 1, 1, Marriott
                                                                                                          Marriott then
                                                                                                                      then
claims that
claims  that such
              such documents
                     documents areare not
                                      not responsive
                                           responsive due  due to
                                                               to the
                                                                   the collateral
                                                                        collateral source
                                                                                   source rule.
                                                                                            rule. However,
                                                                                                   However, Marriott
                                                                                                                 Marriott
is not
is not entitled
       entitled to to recover
                       recover twice
                                twice for    the same
                                        for the   same loss.
                                                           loss. Further,
                                                                   Further, Marriott
                                                                              Marriott relies
                                                                                         relies on
                                                                                                 on the
                                                                                                     the several
                                                                                                          several cases
                                                                                                                     cases
relating to
relating  to collateral
               collateral source
                            source rule,
                                     rule, but
                                            but that
                                                 that defense
                                                         defense only
                                                                    only applies
                                                                           applies in    personal injury
                                                                                     in personal     injury cases,
                                                                                                              cases, notnot
commercial cases.
commercial     cases. The     cases referenced
                         The cases  referenced areare inapposite.
                                                        inapposite. SeeSee 768.76,
                                                                             768.76, Fla.
                                                                                       Fla. Stat. (as well
                                                                                            Stat. (as well as
                                                                                                            as the
                                                                                                                the cases
                                                                                                                     cases
cited by
cited by Marriott).
          Marriott). The  The Tort   Reform Act
                               Tort Reform     Act ofof 1986
                                                          1986 limited     the application
                                                                 limited the    application inin any
                                                                                                  any event
                                                                                                       event asas it
                                                                                                                   it only
                                                                                                                      only
precluded admissibility
precluded    admissibility where
                               where there
                                       there isis aa right
                                                      right of
                                                             of subrogation
                                                                  subrogation or  or reimbursement,
                                                                                      reimbursement, so   so even
                                                                                                              even if     it
                                                                                                                       if it
applied—and      it does   not—it   does  not   apply    to these   facts.  The  time   period
applied—and it does not—it does not apply to these facts. The time period at issue is 2020 as isat  issue  is 2020    as  is
clear from
clear from the
             the request,    but for
                  request, but       avoidance of
                                 for avoidance     of doubt,
                                                       doubt, it   relates to
                                                                it relates  to any
                                                                               any losses   incurred in
                                                                                    losses incurred    in that
                                                                                                          that calendar
                                                                                                                 calendar



    Case 3:20-cv-00641 Document 60-1 Filed 08/25/21 Page 3 of 5 PageID #: 809
John
John Josefsberg
     Josefsberg
Rudner Law
Rudner       Offices
        Law Offices
June 22, 2021
June 22, 2021
Page 3
Page 3 of
       of 44


year. To
year.      the extent
       To the    extent that
                         that Marriott
                               Marriott received
                                         received compensation      from other
                                                     compensation from    other sources—whether
                                                                                sources—whether from   from aa
governmental     entity, an insurance   carrier  or any other source—that  evidence  is relevant  as
governmental entity, an insurance carrier or any other source—that evidence is relevant as Marriott  Marriott
is not
is not entitled
       entitled toto recover
                     recover twice
                              twice for  the same
                                     for the same claimed
                                                     claimed losses.  For Requests
                                                              losses. For Requests No.
                                                                                     No. 3,
                                                                                          3, 4, 5 and
                                                                                             4, 5 and 6, 6, the
                                                                                                            the
argument is
argument    is the
               the same:
                    same: the
                            the information
                                 information is is directly
                                                   directly relevant
                                                            relevant as
                                                                     as Marriott
                                                                        Marriott is not entitled
                                                                                 is not  entitled to
                                                                                                   to recover
                                                                                                      recover
twice for
twice      the same
       for the  same claimed    loss.
                       claimed loss.

With respect
With           to the
      respect to  the generic
                       generic objections
                                objections on on Request
                                                 Request No.No. 7,   Ramsey Solutions
                                                                 7, Ramsey     Solutions reincorporates   its
                                                                                          reincorporates its
responses outlined
responses  outlined above.
                     above. This
                              This is
                                    is particularly
                                       particularly true
                                                    true as
                                                          as to
                                                             to the
                                                                the ESI   protocol for
                                                                    ESI protocol   for the
                                                                                        the reasons
                                                                                            reasons outlined
                                                                                                    outlined
above. Has
above.  Has Marriott
             Marriott withheld
                        withheld any
                                  any documents
                                        documents responsive
                                                    responsive toto this
                                                                    this request?
                                                                         request? If  so, Ramsey
                                                                                   If so, Ramsey Solutions
                                                                                                   Solutions
demands that
demands   that such
                such documents
                      documents be be produced
                                       produced asas it
                                                      it was
                                                         was Marriott
                                                              Marriott that
                                                                         that refused
                                                                              refused to
                                                                                       to enter
                                                                                          enter into
                                                                                                into an
                                                                                                     an ESI
                                                                                                         ESI
protocol. While
protocol.  While II will
                    will not
                         not repeat  this throughout,
                             repeat this  throughout, if  any documents
                                                       if any documents areare being
                                                                               being withheld
                                                                                      withheld on
                                                                                                on this
                                                                                                   this basis
                                                                                                        basis
for any
for any of
        of the
           the requests,
               requests, they
                          they must
                               must bebe produced.
                                          produced.

With respect
With           to Request
       respect to Request No. No. 8,
                                   8, the
                                      the attachments
                                           attachments to to the
                                                              the Counterclaim
                                                                   Counterclaim dodo not
                                                                                      not comply
                                                                                          comply with
                                                                                                    with this
                                                                                                          this
request, which
request,  which seeks
                 seeks the
                        the documents
                             documents "supporting"
                                           “supporting” thethe claim
                                                                claim for damages. As
                                                                      for damages.     As you
                                                                                          you are
                                                                                                are no
                                                                                                    no doubt
                                                                                                        doubt
aware, summary
aware,   summary schedules
                     schedules are
                                 are only
                                      only admissible
                                             admissible if if the
                                                              the underlying
                                                                   underlying documents      themselves are
                                                                               documents themselves        are
produced. Marriott
produced.   Marriott has
                       has failed   to produce
                            failed to  produce the
                                                 the underlying
                                                       underlying documents
                                                                    documents supporting
                                                                                supporting its
                                                                                             its calculations
                                                                                                 calculations
including any
including  any emails,
                emails, excel   spreadsheets, documents
                         excel spreadsheets,     documents from      Marriott’s finance
                                                               from Marriott's   finance department
                                                                                          department oror the
                                                                                                           the
like that
like that support
          support the
                   the same.
                       same. These
                                These documents
                                       documents are are highly
                                                         highly relevant,   and Marriott
                                                                  relevant, and Marriott has
                                                                                           has no  legitimate
                                                                                                no legitimate
basis to
basis to withhold
         withhold such
                    such information
                         information given
                                        given that
                                               that it
                                                    it has
                                                       has the
                                                            the burden
                                                                burden of
                                                                       of proof
                                                                          proof on
                                                                                 on its own damages.
                                                                                    its own  damages. Also
                                                                                                         Also
responsive would
responsive  would bebe any
                       any A/R
                            A/R aging
                                  aging report
                                         report as
                                                as well
                                                   well as
                                                         as documents
                                                             documents evidencing     sources of
                                                                         evidencing sources    of funds
                                                                                                  funds other
                                                                                                         other
than Ramsey
than  Ramsey Solutions    that made
               Solutions that  made Marriott
                                       Marriott whole.
                                                 whole. See
                                                         See Requests
                                                               Requests 1-5
                                                                         1-5 above.
                                                                             above.

With respect
With  respect to
               to Request
                  Request No.
                            No. 9,
                                 9, please
                                    please identify
                                           identify by
                                                    by bates-number
                                                       bates-number thethe documents    that Marriott
                                                                            documents that   Marriott has
                                                                                                      has
produced responsive
produced   responsive toto this
                           this request.
                                request. The  objection is
                                          The objection   is incoherent, and Ramsey
                                                             incoherent, and   Ramsey Solutions   has not
                                                                                       Solutions has  not
been able
been able to
           to identify
              identify any
                        any responsive   documents. If
                             responsive documents.       the response
                                                      If the  response is that Marriott
                                                                       is that Marriott has  none, then
                                                                                        has none,  then it
                                                                                                        it
needs to
needs  to amend
          amend its   responses and
                  its responses  and objection
                                     objection to
                                               to so
                                                  so reflect.
                                                     reflect. The   same is
                                                                The same     true for
                                                                          is true     Request No.
                                                                                  for Request  No. 10.
                                                                                                    10.

With respect
With  respect to to Request
                    Request No.No. 11,
                                     11, what
                                          what is  the specific
                                                is the  specific bases
                                                                 bases that
                                                                         that no
                                                                              no documents
                                                                                  documents are are being
                                                                                                     being produced,
                                                                                                           produced,
to wit:
to wit: that
         that there
               there are
                      are none
                          none oror for  some other
                                     for some  other reason.
                                                       reason. If  the latter,
                                                                If the  latter, please
                                                                                please explain
                                                                                         explain the
                                                                                                  the specific
                                                                                                      specific reason
                                                                                                                reason
that  Marriott    cannot    produce    responsive    documents     as  it is  unclear    and
that Marriott cannot produce responsive documents as it is unclear and the objection fails to the  objection   fails to
provide aa basis,
provide      basis, particularly
                      particularly given
                                      given that
                                             that phrases
                                                   phrases and
                                                             and terms
                                                                  terms areare ones
                                                                                ones that
                                                                                       that were
                                                                                            were likewise     used by
                                                                                                   likewise used     by
Marriott itself
Marriott   itself in
                   in its Answer, Affirmative
                      its Answer,     Affirmative Defenses
                                                     Defenses and
                                                                and Counterclaim.
                                                                      Counterclaim. Same         with Requests
                                                                                          Same with    Requests No.No.
12, 13,
12,  13, 16,
         16, 17,
              17, 18,
                   18, 19,
                        19, 21,
                             21, 22
                                 22 and
                                      and 23.
                                           23. It
                                                It should
                                                   should also
                                                            also be
                                                                 be noted
                                                                     noted that
                                                                             that to
                                                                                  to the
                                                                                      the extent
                                                                                           extent no
                                                                                                   no documents
                                                                                                      documents are are
produced, Ramsey
produced,     Ramsey Solutions         will take
                          Solutions will     take the
                                                    the position
                                                         position atat trial
                                                                       trial if
                                                                              if Marriott
                                                                                 Marriott attempts
                                                                                             attempts in    introduce
                                                                                                        in introduce
evidence relating
evidence    relating toto any
                          any of
                               of these
                                    these categories,    including that
                                           categories, including     that it
                                                                           it was
                                                                              was able
                                                                                   able toto perform,
                                                                                             perform, that
                                                                                                        that Marriott
                                                                                                             Marriott
waived its
waived   its right  to do
             right to  do so
                           so or
                              or is otherwise barred
                                 is otherwise   barred from
                                                         from doing   so given
                                                               doing so   given its
                                                                                 its refusal
                                                                                     refusal to
                                                                                              to produce
                                                                                                 produce responsive
                                                                                                          responsive
information in
information        discovery.
                in discovery.

With regard
With          to Requests
       regard to Requests No.
                            No. 14
                                14 and
                                    and 15,
                                         15, it
                                             it is
                                                is clear from the
                                                   clear from  the difference
                                                                   difference in
                                                                               in the
                                                                                  the production
                                                                                      production of
                                                                                                  of Ramsey
                                                                                                     Ramsey
Solutions   versus Marriott
Solutions versus   Marriott that
                              that Marriott
                                   Marriott has
                                              has not
                                                    not fully
                                                         fully complied
                                                               complied with
                                                                           with its  obligations to
                                                                                 its obligations to produce
                                                                                                     produce
responsive communications.
responsive   communications. Indeed,      while Marriott
                                 Indeed, while    Marriott identified
                                                             identified aa myriad
                                                                           myriad of
                                                                                   of Marriott
                                                                                      Marriott employees  in
                                                                                               employees in
its Initial
its         Disclosures, it
    Initial Disclosures,    has failed
                         it has        to produce
                                failed to produce responsive      communications from
                                                     responsive communications        from such
                                                                                           such custodians.
                                                                                                 custodians.



    Case 3:20-cv-00641 Document 60-1 Filed 08/25/21 Page 4 of 5 PageID #: 810
John
John Josefsberg
     Josefsberg
Rudner Law
Rudner        Offices
         Law Offices
June 22, 2021
June 22,  2021
Page 44 of
Page    of 44


The request is
The request    narrowly tailored
            is narrowly tailored to
                                 to the
                                    the event and there
                                        event and there is no basis
                                                        is no basis to
                                                                    to refuse to produce
                                                                       refuse to produce such
                                                                                         such relevant
                                                                                              relevant
and responsive
and responsive  information.
                information.

II do
   do not
      not see
          see any
              any documents
                  documents responsive
                            responsive to
                                       to Request
                                          Request No.
                                                  No. 20.
                                                      20. Please
                                                          Please advise
                                                                 advise whether
                                                                        whether any
                                                                                any documents
                                                                                    documents
or information
or  information were
                were produced.
                     produced.

II have
   have on
        on multiple
           multiple occasions
                       occasions asked
                                  asked for
                                         for aa meet
                                                meet and
                                                     and confer
                                                           confer on
                                                                  on the
                                                                     the objections
                                                                         objections raised
                                                                                    raised by
                                                                                           by your
                                                                                              your client.
                                                                                                   client.
You asked
You   asked that
            that II first outline my
                    first outline my concerns,
                                     concerns, which
                                                 which II have
                                                          have done
                                                               done above.
                                                                     above. Please
                                                                            Please provide
                                                                                    provide me
                                                                                            me with
                                                                                               with dates
                                                                                                    dates
and times
and  times so
           so that
              that wewe can
                          can attempt
                              attempt to
                                      to resolve  the disputed
                                         resolve the  disputed objections.
                                                                objections.

Sincerely,
Sincerely,



Jennifer G. Altman
Jennifer G. Altman




   Case 3:20-cv-00641 Document 60-1 Filed 08/25/21 Page 5 of 5 PageID #: 811
